Citation Nr: 9916038	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a service-connected 
disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1995 and January 
1996 by the Department of Veterans Affairs (VA) St. Louis, 
Missouri, Regional Office (RO).  

REMAND

After reviewing the veteran's claims file, the Board finds 
that additional development of evidence is warranted prior to 
further appellate review.  In this regard, the Board notes 
that the report of a social survey conducted by the VA in 
August 1993 reflects that the veteran reported that he was 
receiving disability benefits from the Social Security 
Administration because of his inability to cooperate and 
interact with people.  Similarly, the report of a social 
survey conducted by the VA in June 1995 and a VA psychology 
examination report dated in December 1996 also show that the 
veteran reported that he was receiving Social Security 
Administration disablity benefits.  Significantly, however, 
the records from the Social Security Administration have not 
been presented or secured.  The Board is of the opinion that 
the decision by the Social Security Administration and the 
evidence upon which it was based should be obtained for 
consideration in connection with the veteran's claim for an 
increased rating for post-traumatic stress disorder.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Board also finds that additional development is warranted 
with respect to the veteran's claim for service connection 
for a cardiovascular disorder.  The Board notes that the 
veteran was afforded a cardiology examination by the VA in 
November 1997.  The examiner, however, did not offer any 
opinion as to the relationship, if any, between the veteran's 
heart disease and his service-connected post-traumatic stress 
disorder.  Such an opinion would be useful in assessing the 
veteran's claim for secondary service connection for a 
cardiovascular disorder.   Therefore, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and etiology of the veteran's 
cardiovascular disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should offer 
an opinion as to the likelihood that the 
veteran's post-traumatic stress disorder 
caused or aggravated a cardiovascular 
disorder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


